Citation Nr: 1415545	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) home loan benefits.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964 and from January 1965 to February 1967 with periods of service in the Navy Reserve as well.  He died in July 2005 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision of the Department of Veterans Affairs (VA) Eligibility Center in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2011 the Appellant requested a hearing at her local RO.  The Board finds that she is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  Accordingly, this appeal is remanded to schedule the Appellant for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing at the Baltimore, Maryland RO at the next available opportunity.  Notify the Appellant of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once she has been afforded this requested hearing, or in the event that she withdraws her hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of her claim.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



